DETAILED ACTION
This communication is in response to the Amendment filed on 08/15/2022. Claims 1-6  are pending and have been examined. Hence, this action has been made FINAL.
Any objection/rejection not mentioned in this Office Action has been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Examiner
The Examiner notes that the Examiner of record has changed from Aaron Zeller to Paras Shah.

Response to Amendment and Argument 
The Applicant Amendments comprise clarification amendments such as certain rewordings and adding of “through the speaker”.
The Applicant’s amendment have overcome the present 35 USC 101 abstract rejections.
With respect to the 35 USC 102 rejections, the Applicant asserts that the cited prior art of Carter does not specifically teach “adjusted sidetone is determined by the near end and the adjusted far-end sound”. The Applicant cites to the specific portion of the Office action as well as from the reference and further asserts that the sidetone is not adjusted based on the adjusted far end. The Examiner respectfully disagrees. The Examiner notes that the Wang reference has not been used but rather Carter. The Applicant appear to make numerous references to Wang and assumes it was an error. Further, the Examiner notes that Carter does teach the limitation as asserted by the Applicant. As specifically noted in the Office Action, page 5, the Examiner has interpreted the adjusting of the sidetone to be the output of the mixer which in Carter is described in col. 4, lines 14-16 as “The processed far-end signal and the sidetone signal are mixed by an audio mixer 111. The mixed signal is then fed back into audio processing software and circuitry 101 and finally transmitted to an output transducer 113.” Since the sidetone is generated based on the near-end in Carter as explained in col. 4, lines 1-4, Carter makes use of the near-end signal and as noted in col, 4, lines 14-16, the processed far-end signal. The mixing of both the far-end and the near-end adjusts the volume of the output of the mixer which modifies the original sidetone. Thus, based on this interpretation the adjusted sidetone if interpreted as output of the mixer is based on the adjusted far-end and near-end signals contrary to the Applicant’s argument. The Applicant has not provided reasoning as to why this type of interpretation is not valid. 
Hence, the Applicant’s argument is not persuasive. 

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter (US-6801623).
Regarding claim 1,
		Carter teaches a method for adjusting the volume of a sidetone in a speaker of a communication device (see Figure 3, speaker 113 and see col. 3, lines 11-13 computed system): 
	receiving a far-end sound wirelessly or over wires (see col 3:61-67, col 5:60 - col 6:6: signal corresponding to far-end sound is input to an audio processing software and circuitry; FIG. 8A shows a system that utilizes an audio transducer switch to configure and use multiple audio transducers, computer system includes sound card 61, input and output ports of sound card 61 are connected to an audio transducer switch 451, audio transducer switch 451 is shown connected to multiple audio transducers including a handset, a headset, a normal telephone [wirelessly or over wires]);
detecting a near-end sound  and forming a sidetone from the detected near-end sound (see col 4:1-3: sidetone generator software  receives the near-end sound signal to produce a sidetone signal according to at least one characteristic stored in a configuration database); 
adjusting a volume of the far-end sound to form an adjusted far-end sound (see col 3:61-67: signal corresponding to far-end sound is input to an audio processing software and circuitry, audio processing can adjust the level of the signal before it is outputted);
adjusting a volume of the sidetone to form an adjusted sidetone (see col 5:27-31: FIG. 6A shows an example of a GUI window 301 in which a user can adjust the overall sidetone volume), 
wherein the volume of the adjusted sidetone is determined by the near-end sound and the adjusted far-end sound (see col 4:13-22: processed far-end signal and sidetone signal are mixed by an audio mixer [Examiner interprets the mixed combination of the sidetone signal and processed far-end sounds to be the adjusted sidetone]); and
outputting the adjusted sidetone and the adjusted far-end sound through the speaker (see col 4:13-22, col 2:33-42: the mixed signal is then fed back into audio processing software and circuitry and finally transmitted to an output transducer; computer system used to execute a software of an embodiment of the invention, computer system includes a central processor and speakers [for outputting sound]).

Regarding claim 2,
	Carter teaches:
	wherein in response to the volume of the near-end sound being louder, the volume of the adjusted sidetone is adjusted to be louder (see col 4:35-37, col 4:44-57, col 5:35-42: sidetone signal is generated according to an input signal and the new value (and potentially other configuration parameter), input signal is the signal from the near-end device to be attenuated (or possibly amplified) in order to produce the sidetone signal; process of generating the sidetone signal, if the volume [of the input/near-end signal] is less than the threshold, the input signal is attenuated according to a ratio, which creates a sidetone signal that is proportional to the input signal by the ratio; FIG. 6B shows an example of a GUI window 351 in which a user can adjust the ratio and the threshold, in a window 351 a user can adjust the ratio using a slider bar 353 and the threshold using a slider bar 357 [GUI windows in FIG. 6B show sliders for attenuation ratio and threshold that are all user-adjustable from -50% to +50%. Examiner interprets that a negative attenuation ratio setting equates to a gain increase.  At a setting of 0%, the attenuation ratio would be 1:1 (no attenuation or gain).  A positive attenuation ratio setting equates to attenuation (gain decrease). Either a negative attenuation ratio setting or a setting of 0% would result in a condition that reads on claim 2]. (e.g. The examiner notes that the mixer in col. 4, lines 13-15 is a function of the side tone signal and the processed far end signal, where the sidetone signal is based on the near end signal, where if the near end signal is higher than based on the mixing the side tone adjusted signal will also be louder based on the mixing).

Regarding claim 3,
	Carter teaches:
wherein in response to the volume of the adjusted far-end sound is louder, the volume of the adjusted sidetone is adjusted to be louder (see col 4:13-22: processed far-end signal and sidetone signal are mixed by an audio mixer [Examiner interprets the mixed combination of the sidetone signal and processed far-end sounds to be the adjusted sidetone], the mixed signal is then fed back into audio processing software and circuitry and finally transmitted to an output transducer, output transducers can optionally include amplifiers [Examiner interprets that if the far-end signal is not attenuated and is instead amplified, it would result in a condition that reads on claim 3, wherein when the volume of the input (an adjusted far-end sound) is louder, the volume of the output (the adjusted sidetone) is louder]) (e.g. The examiner notes that the mixer in col. 4, lines 13-15 is a function of the side tone signal and the processed far end signal, where the sidetone signal is based on the processed far end signal, where if the far end signal is higher than based on the mixing the side tone adjusted signal will also be louder based on the mixing).;

Regarding claim 4,
	Carter teaches:
a sound processor (see col 2:33-42: FIG. 2 shows a system block diagram of computer system used to execute a software of an embodiment of the invention or use hardware embodiments, computer system includes a central processor and sound card);
a far-end sound receiver (see col 3:61-67, col 5:60 - col 6:6: signal corresponding to far-end sound is input to an audio processing software and circuitry; FIG. 8A shows a system that utilizes an audio transducer switch to configure and use multiple audio transducers, computer system includes sound card 61, input and output ports of sound card 61 are connected to an audio transducer switch 451, audio transducer switch 451 is shown connected to multiple audio transducers including a handset, a headset, a normal telephone [wirelessly or over wires]), 
which is electrically connected to the sound processor (see col 2:33-42: computer system used to execute a software of an embodiment of the invention, computer system includes a central processor, sound card) 
to receive a far-end sound wirelessly or over wires (see col 3:61-67: signal corresponding to far-end sound is input to an audio processing software and circuitry)
and transmit the far-end sound to the sound processor (see col 2:33-42: computer system used to execute a software of an embodiment of the invention, computer system includes a central processor and sound card);
a near-end sound receiver (col 5:60 - col 6:6: audio transducer switch 451 is shown connected to multiple audio transducers including a near-field microphone or telephone), 
which is electrically connected to the sound processor (see col 2:33-42: computer system used to execute a software of an embodiment of the invention, computer system includes a central processor and sound card)
to detect the near-end sound (see col 2:10-13, col 3:64-66, col 4:1-3: an input signal from an input transducer is received; near-end sound is received by an input transducer; sidetone generator software receives the near-end sound signal)
and make the sound processor receive the near-end sound (see col 2:33-42: computer system used to execute a software of an embodiment of the invention, computer system includes a central processor and sound card)
to form a sidetone from the detected near-end sound (see col 2:10-13, col 4:1-3: a sidetone signal according to the input signal and a user defined characteristic is generated [using software]; sidetone generator software receives the near-end sound signal to produce a sidetone signal according to at least one characteristic stored in a configuration database); 
a volume adjuster, which is electrically connected to the sound processor (see col 2:33-42: computer system used to execute a software of an embodiment of the invention, computer system includes a central processor and sound card)
to adjust the volume of the far-end sound (see col 3:61-67: signal corresponding to far-end sound is input to an audio processing software and circuitry, audio processing can adjust the level of the signal before it is outputted)
through the control of the sound processor to form an adjusted far-end sound (see col 2:33-42: computer system used to execute a software of an embodiment of the invention, computer system includes a central processor and sound card),
and the volume adjuster further adjusts a volume of the sidetone (col 5:27-31: FIG. 6A shows an example of a GUI window 301 in which a user can adjust the overall sidetone volume)
through the control of the sound processor to form an adjusted sidetone (see col 2:33-42: computer system used to execute a software of an embodiment of the invention, computer system includes a central processor and sound card),
wherein the volume of the adjusted sidetone is determined by the near-end sound and the adjusted far-end sound (see col 4:13-22: processed far-end signal and sidetone signal are mixed by an audio mixer); and
a sound player, which is electrically connected to the sound processor for playing the adjusted sidetone and the adjusted far-end sound  through the speaker of the communication device (see col 4:13-22, col 2:33-42: the mixed signal is then fed back into audio processing software and circuitry and finally transmitted to an output transducer; computer system used to execute a software of an embodiment of the invention or use hardware embodiments, computer system includes a central processor, sound card, and transducers (speakers) [a sound player]).
	
Regarding claim 5,
	Carter teaches:
wherein in response to the volume of the near-end sound is louder, the volume of the adjusted sidetone is adjusted to be louder (see col 4:35-37, col 4:44-57, col 5:35-42: sidetone signal is generated according to an input signal and the new value (and potentially other configuration parameter), input signal is the signal from the near-end device to be attenuated (or possibly amplified) in order to produce the sidetone signal; process of generating the sidetone signal, if the volume [of the input/near-end signal] is less than the threshold, the input signal is attenuated according to a ratio, which creates a sidetone signal that is proportional to the input signal by the ratio; FIG. 6B shows an example of a GUI window 351 in which a user can adjust the ratio and the threshold, in a window 351 a user can adjust the ratio using a slider bar 353 and the threshold using a slider bar 357 [GUI windows in FIG. 6B show sliders for attenuation ratio and threshold that are all user-adjustable from -50% to +50%. Examiner interprets that a negative attenuation ratio setting equates to a gain increase.  At a setting of 0%, the attenuation ratio would be 1:1 (no attenuation or gain).  A positive attenuation ratio setting equates to attenuation (gain decrease). Either a negative attenuation ratio setting or a setting of 0% would result in a condition that reads on claim 5]). (e.g. The examiner notes that the mixer in col. 4, lines 13-15 is a function of the side tone signal and the processed far end signal, where the sidetone signal is based on the near end signal, where if the near end signal is higher than based on the mixing the side tone adjusted signal will also be louder based on the mixing).

Regarding claim 6,
	Carter teaches:
wherein when the volume of the adjusted far-end sound is louder, the volume of the adjusted sidetone is louder (see col 4:13-22: processed far-end signal and sidetone signal are mixed by an audio mixer [Examiner interprets the mixed combination of the sidetone signal and processed far-end sounds to be the adjusted sidetone], the mixed signal is then fed back into audio processing software and circuitry and finally transmitted to an output transducer, output transducers can optionally include amplifiers [Examiner interprets that if the far-end signal is not attenuated and is instead amplified, it would result in a condition that reads on claim 3, wherein when the volume of the input (an adjusted far-end sound) is louder, the volume of the output (the adjusted sidetone) is louder]). (e.g. The examiner notes that the mixer in col. 4, lines 13-15 is a function of the side tone signal and the processed far end signal, where the sidetone signal is based on the processed far end signal, where if the far end signal is higher than based on the mixing the side tone adjusted signal will also be louder based on the mixing).;

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Etter (US 2003/0228013) is cited to disclose sidetone generation based on near end and sidetone mixer which mixes the adjusted far end and the near end (see Figure 1). Zad-Issa  (US 2015/0334215) is cited to disclose sidetone generation based on near end. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             
09/19/2022